SULLIVAN, J.
Epitomized Opinion
Bellovitch was indicted for the crime of pickpocketing on July 18, 1923 at Kresge’s store. At the trial the only evidence offered was by the prosecuting witness that she had in her purse eight ten dollar bills when she made a purchase at Wolf’s store and some twenty minutes later she had left the Wolf store and passed through the crowded thoroughfare known as Euclid Ave. and entered Kresge’s store. While standing at the toilet supply counter she was jostled on two occasions by another woman and immediately afterward she examined her pocketboolc and found eight ten dollar bills missing. Bellovitch was arrested five days later and was identified by the prosecuting witness as the person who jostled her. At the close of the state’s case the court overruled a motion for a new trial. Upon conviction error proceedings were prosecuted and the court of appeals held:
That the judgment of the court below should be reversed and the plaintiff in error discharged on the ground that the verdict and judgment are clearly and manifestly against the weight of the evidence and that the court committed prejudicial error in refusing to grant motion for a new trial.